Citation Nr: 0314339	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994 for the grant of a total rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The veteran had active service fro September 1957 to 
September 1961

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) granted entitlement to TDIU.  The current 
appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California that established an effective of 
December 2, 1996, for the grant of TDIU.  In a January 2000 
rating decision the RO determined that the appropriate 
effective date was December 5, 1994.

In February 1994, the RO denied entitlement to service 
connection for a cervical spine disability.  The veteran 
submitted a notice of disagreement later that month.  
However, he did not respond to a statement of the case issued 
in November 1994, or a supplemental statement of the case 
issued in August 1995, and the RO closed his appeal.

The veteran testified before the undersigned at a hearing 
held at the RO in February 2002.


REMAND

Beginning In June 2002, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The development has 
been completed.  However, in view of the Federal Circuit's 
opinion, the case must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its March 2001 statement 
of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


